62DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 09/14/2020 and 12/01/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 12/01/2020 with respect to claims 1-5, 7-10, and 12-16 have been noted and examined. 

With regard to the objections to claims, Applicant’s arguments filed 12/01/2020 (see page 10 of Remarks) in view of the amendments filed 12/01/2020 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the objections to claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 12/01/2020 (see page 10 of Remarks) in view of the amendments filed 12/01/2020 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 12/01/2020 (see pages 11-13 of Remarks) in view of the amendments filed 12/01/2020 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephone interview and an email communication with Marlena F. Burt (Reg. No. 68,750) on February 17, 2021 through February 19, 2021.
The application has been amended to the claims as attached.

Allowable Subject Matter
Claims 1-2, 5, 7-10 and 12-15 (which have been renumbered as claims 1-11) are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-2, 5, 7-10 and 12-15 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... a reporting unit for reporting information regarding the connection target beam to the any one of the one or more base station devices that forms the connection target beam in response to determining that: the connection target beam has transitioned from one of the one or more beams to another beam of the one or more beams; a condition received from at least one of the one or more base station devices is satisfied; and a number of transitions of the connection target beam in the state reaches a first predetermined value being more than one and a number of beams to which the connection target beam has transitioned in the state reaches a second predetermined value being more than one ..., and wherein the condition includes that the terminal device is in the state.” and in combination with other limitations recited in claim 1.
Although newly found prior art (which was not cited in the previous office actions), Reidal et al (US Pub. No. 2017/0054486) further discloses, a method of operating an user equipment for minimizing the number of beam switches over time by reporting a measurement result that reflects average beam signal quality over fast fading [see, ¶0037]. However, neither the cited prior of record nor the newly found prior art, whether taken in combination or individually fails to teach, or suggest, “the above-mentioned italic limitations and in combination with other limitations recited in claim 1.
Claims 7 and 12-15 recite similar features to the above-mentioned italic limitations of claim 1 and are thus allowable over prior arts of record since the prior arts of record.
Claims 2, 5 and 8-10 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 1, 7 and 12-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469